DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 06/22/2022. Claims 1-8 are pending in the current office action. Claims 1, 3, and 5-8 have been amended by the applicant. 

Status of the Rejection
The drawing and claim objections have been overcome by the applicant's amendments. 
The 35 U.S.C. § 102 rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
New grounds of rejection under 35 U.S.C § 103 are necessitated by the amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kuribayashi et al. (JP 2008216241 A, machine translation) in view of Otsuka et al. (US 2014/0291150 A1). 
Regarding claims 1-2, Kuribayashi discloses a sensor element for a gas sensor (a sensor element 20 for a gas sensor 1 [Paras. 0028-0034; Figs. 1-2]) comprising:
an element base being a ceramic structure including a sensing part to sense a gas component to be measured (element base is any one of or all of the ceramic layers shown in Fig. 2 including for instance the solid electrolytes 112 and/or 132 made of the ceramic zirconia that includes a sensing part including the oxygen concentration detection cell 110 and the oxygen pump cell 130 [Paras. 0036-0042, Figs. 2 and 4]); and
a leading-end protective layer being a porous layer disposed around an outer periphery of said element base in a predetermined range from an end portion of said element base on a side of said sensing part (porous protective layer 22 covers an entire circumference of the tip portion 20a of the laminated body 21 [Paras. 0048-0049; Fig. 4]), wherein 
a near-surface portion of said leading-end protective layer near a surface thereof  has a value of surface roughness Ra of greater than 3 μm and less than or equal to 35 μm (the surface roughness Ra of the porous protective layer 22 is 15 μm or less; note that Table 4 shows specific embodiments including a roughness Ra of 5, 10, 15, and 20 μm which lie inside the claimed range of “greater than 3 μm and less than or equal to 35 μm” [Para. 0057]).
Kuribayashi is silent on the porosity of the porous protective layer 22 and thus fails to expressly teach the “near-surface portion” that has a “porosity of 15-30%”, as required by instant claim 1. Kuribayashi is also silent on the presence of an inner portion of the porous protective layer and thus fails to teach wherein said near-surface portion “covers an inner portion of said leading-end protective layer having a porosity of 30 % to 90% and having lower thermal conductivity than said near-surface portion”, of instant claim 2. 
Otsuka discloses a gas sensor element for a gas sensor [title] wherein the porous protection layer comprises a near surface portion of said leading-end protective layer near a surface thereof that has a porosity of 15 to 30%, of instant claim 1 (porous protection layer 20 is further made up of an outer porous layer 23 that has a porosity of 30-50% [Paras. 0046, 0052, 0067; Figs. 3-5 and 7]), and wherein the near-surface portion covers an inner portion of said leading-end protective layer having a porosity of 30% to 90% and having lower thermal conductivity than said near-surface portion, of instant claim 2 (porous protection layer 20 is made up of an inner porous layer 21 that has a porosity from 50-75% [Paras. 0046, 0052, 0064; Figs. 3-5 and 7]). Otsuka further teaches that by means of the outer porous layer having porosity lower than that of the inner porous layer, the outer porous layer having reduced porosity effectively traps poisoning substances and water droplets, and thus poisoning substances and water are unlikely to reach the detection portion. Furthermore, by means of the inner porous layer having porosity higher than that of the outer porous layer, the total volume of voids (empty spaces) contained in the inner porous layer increases, thereby imparting thermal insulation property to the inner porous layer (i.e., lower thermal conductivity). Therefore, even when the outer porous layer is cooled by adhesion of water, the detection portion located on the inner side is unlikely to be suddenly cooled. Even in a state where the detection portion is heated by means of a heater, damage to the gas sensor element caused by adhesion of water can be effectively suppressed [Para. 0011]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the single layer protective layer of Kuribayashi with a multi-layer porous protective layer because Otsuka teaches that the multilayer porous protective layer with porosities in the disclosed range offers the benefits of trapping poisoning substances in the outer layer, imparting thermal insulation properties, and prevent damage to the sensor element caused by adhesion of water [Para. 0011]. Furthermore, the simple substitution of one known for another (i.e., one porous protective layer for another porous protective layer) is likely to be obvious when predictable results are achieved (i.e., protecting the leading end of the sensor element) [MPEP § 2143(B)]. Given the teachings of Otsuka regarding the porosities of the inner and outer porous protective layer, it would have been obvious to have selected and utilized porosities within the disclosed range of Otsuka, including those amounts that overlap within the claimed range. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).
Regarding claims 3-4, Kuribayashi discloses a sensor element for a gas sensor (a sensor element 20 for a gas sensor 1 [Paras. 0028-0034; Figs. 1-2]) comprising:
an element base being a ceramic structure including a sensing part to sense a gas component to be measured (element base is any one of or all of the ceramic layers shown in Fig. 2 including for instance the solid electrolytes 112 and/or 132 made of the ceramic zirconia that includes a sensing part including the oxygen concentration detection cell 110 and the oxygen pump cell 130 [Paras. 0036-0042, Figs. 2 and 4]); and
a leading-end protective layer being a porous layer disposed around an outer periphery of said element base in a predetermined range from an end portion of said element base on a side of said sensing part (porous protective layer 22 covers an entire circumference of the tip portion 20a of the laminated body 21 [Paras. 0048-0049; Fig. 4]), wherein 
said leading-end protective layer includes, at an outermost periphery thereof, an outer leading-end protective layer having 
Kuribayashi is silent on the porosity of the porous protective layer 22 and thus fails to expressly teach the “outer leading leading-end protective layer” that has a “porosity of 15-30%”, as required by instant claim 3. Kuribayashi is also silent on the presence of an inner portion of the porous protective layer and thus fails to teach wherein said leading-end protective layer further includes, inside said outer leading-end protective layer, “an inner leading-end protective layer having a porosity of 30 % to 90% and having lower thermal conductivity than said outer leading-end protective layer”, of instant claim 4. 
Otsuka discloses a gas sensor element for a gas sensor [title] wherein the porous protection layer comprises an outer leading-end protective layer having a porosity of 15 to 30%, of instant claim 3 (porous protection layer 20 is further made up of an outer porous layer 23 that has a porosity of 30-50% [Paras. 0046, 0052, 0067; Figs. 3-5 and 7]), and wherein the leading-end protective layer further, inside said outer leading-end protective layer, an inner leading-end protective layer having a porosity of 30% to 90% and having lower thermal conductivity than said outer leading-end protective layer, of instant claim 4 (porous protection layer 20 is made up of an inner porous layer 21 that has a porosity from 50-75% [Paras. 0046, 0052, 0064; Figs. 3-5 and 7]). Otsuka further teaches that by means of the outer porous layer having porosity lower than that of the inner porous layer, the outer porous layer having reduced porosity effectively traps poisoning substances and water droplets, and thus poisoning substances and water are unlikely to reach the detection portion. Furthermore, by means of the inner porous layer having porosity higher than that of the outer porous layer, the total volume of voids (empty spaces) contained in the inner porous layer increases, thereby imparting thermal insulation property to the inner porous layer (i.e., lower thermal conductivity). Therefore, even when the outer porous layer is cooled by adhesion of water, the detection portion located on the inner side is unlikely to be suddenly cooled. Even in a state where the detection portion is heated by means of a heater, damage to the gas sensor element caused by adhesion of water can be effectively suppressed [Para. 0011]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the single layer protective layer of Kuribayashi with a multi-layer porous protective layer because Otsuka teaches that the multilayer porous protective layer with porosities in the disclosed range offers the benefits of trapping poisoning substances in the outer layer, imparting thermal insulation properties, and prevent damage to the sensor element caused by adhesion of water [Para. 0011]. Furthermore, the simple substitution of one known for another (i.e., one porous protective layer for another porous protective layer) is likely to be obvious when predictable results are achieved (i.e., protecting the leading end of the sensor element) [MPEP § 2143(B)]. Given the teachings of Otsuka regarding the porosities of the inner and outer porous protective layer, it would have been obvious to have selected and utilized porosities within the disclosed range of Otsuka, including those amounts that overlap within the claimed range. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).
Regarding claims 5-8, modified Kuribayashi discloses the limitations of claims 1-4 as discussed previously. Kuribayashi further teaches an underlying layer disposed at least on two main surfaces of said element base, wherein said leading-end protective layer is disposed to cover said end portion and four surface sides of said element base including said two main surfaces on which said underlying layer is disposed (reinforcing portion 141 and substrate 201 make up two underlying layers that are disposed on the top and bottom main surface of the base element 21 wherein the protective layer is disposed to cover the top, bottom, and sides of the element base [Paras. 0037, 0047; Figs. 2 and 4]).

Response to Arguments
Applicant's arguments/amendments filed 06/22/2022 with respect to the objections to the drawings and claims have been fully considered and are persuasive. The objections to the drawings and claims have been withdrawn due to proper amendments remedying the issue moot. 
Applicant’s arguments, see Remarks Pgs. 7-11, filed 06/22/2022, with respect to the 35 U.S.C. § 102 rejection have been fully considered but are moot in light of the new grounds of rejection that does not rely upon the Ide reference. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795